368 U.S. 346 (1961)
BAILEY ET AL.
v.
PATTERSON ET AL.
No. ___.
Supreme Court of United States.
Decided December 18, 1961.
ON MOTION FOR STAY INJUNCTION PENDING APPEAL.
Constance Baker Motley, Jack Greenberg, James M. Nabrit III and R. Jess Brown for movants.
Joe T. Patterson, Attorney General of Mississippi, Charles Clark and Peter M. Stockett, Special Assistant Attorneys General, and Dugas Shands and Edward L. Cates, Assistant Attorneys General, for Patterson et al., and Thomas H. Watkins for the City of Jackson et al., respondents.
Solicitor General Cox, Assistant Attorney General Marshall, Harold H. Greene and Howard A. Glickstein filed a memorandum for the United States, as amicus curiae, in support of the motion.
PER CURIAM.
This is a motion for an injunction to stay the prosecution of a number of criminal cases in the courts of Mississippi pending an appeal to this Court from the judgment of a three-judge Federal District Court. A federal injunction to stay state criminal proceedings is an extraordinary remedy. Cf. Douglas v. City of Jeannette, 319 U.S. 157; Ex parte Young, 209 U.S. 123. In addition to the considerations normally attending an application for such relief, a serious question of standing is presented on this *347 motion, in that it appears that the movants themselves are not being prosecuted in the Mississippi courts. On the record before us the motion for a stay injunction pending appeal is denied.
MR. JUSTICE BLACK and MR. JUSTICE FRANKFURTER concur in the denial of a stay solely on the ground that the three movants are not themselves being prosecuted or threatened with prosecutions in Mississippi and they therefore reach no other questions.